United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND-STATIONS,
Keyport, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1641
Issued: March 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 9, 2016 appellant filed a timely appeal from a May 9, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish bilateral hearing loss
causally related to factors of his federal employment.
On appeal appellant contends that his exposure to hazardous noise for more than 35 years
and the medical evidence establishes that his hearing loss was work related.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 10, 2015 appellant, then a 68-year-old retired ordnance equipment
supervisor, filed an occupational disease claim (Form CA-2) attributing his bilateral hearing loss
to noise exposure at work. He stated that he first became aware of the condition and its
connection to his employment on January 1, 1993. On the back of the claim form, the employing
establishment noted that appellant retired on August 1, 1993 and that the condition was first
reported to a supervisor on September 28, 2015.
By letter dated October 14, 2015, OWCP requested that appellant submit further
information in support of his claim. Appellant was advised as to the medical and factual
evidence required to establish a claim and afforded 30 days to provide this information.
In response to the October 14, 2015 letter, appellant provided information with regard to
his prior employment, military service, and other exposure to noise. He noted that he was last
exposed to hazardous noise in 1993 and that he first noticed the hearing loss on January 1, 1993.
Appellant noted that he had not filed a prior claim for a hearing loss.
OWCP also received the results of prior audiograms conducted for the employing
establishment during the period September 24, 1969 to June 7, 1993. Copies of the employing
establishment’s chronological record of medical care for appellant covering the period June 20,
1973 to June 7, 1993 were also submitted. The medical care records note various instances of
noise exposure.
On February 4, 2016 OWCP referred appellant to Dr. Gerald Randolph, a Board-certified
otolaryngologist, for an otologic examination and audiological evaluation. In a March 1, 2016
report, Dr. Randolph noted a history of noise exposure at work, his review of the statement of
accepted facts and medical record, and appellant’s complaint of progressive bilateral hearing loss
for the past 10 years. He described physical examination findings and analyzed the results of an
audiogram performed on that date.2 Dr. Randolph diagnosed bilateral sensorineural hearing loss
compatible with hearing loss due to noise exposure. He noted appellant’s hearing loss was
compatible with noise exposure, but noted that appellant left federal service on August 1, 1993
and that a June 7, 1993 audiogram did not show any ratable hearing loss. Dr. Randolph also
noted that appellant’s current hearing loss was in excess of what would have been normally
predicted on the basis of presbycusis and appellant’s workplace exposure was of significant
intensity and duration to have aggravated hearing loss, if ear protection had been inadequately
utilized. Dr. Randolph concluded that appellant’s audiogram revealed hearing loss with
audiometric configuration entirely compatible with hearing loss due to noise exposure.
Dr. Randolph explained that appellant’s hearing loss degenerated significantly since
retiring and that he failed to find other significant factors for the hearing loss. He advised that
appellant had binaural hearing loss of 18 percent. Dr. Randolph, on page 6 of his report, checked
a box marked “Due” with regard to the question of whether appellant’s hearing loss was work
2

The audiogram demonstrated decibel levels at 500, 1,000, 2,000 and 3,000 hertz with left ear -- 10, 25, 55, and
55 and monaural haring loss of 16.875 percent; and right ear 10, 30, 55, and 55. The left monaural hearing loss was
16.875 percent and the right monaural hearing loss was 22.50 percent.

2

related, but page 11 of the same report, Dr. Randolph crossed out where he had initially checked
“Due,” and circled the checked “Not Due” box.
By letter dated March 23, 2016, OWCP requested clarification from Dr. Randolph
regarding the conflicting opinion given regarding causation. It noted that the narrative portion of
the report found that appellant’s hearing loss was not work related while under the opinion
section, in one instance, the “Due” box was checked.
In a supplemental report dated May 3, 2016, Dr. Randolph provided clarification as
requested by OWCP and opined that appellant’s hearing loss was not employment related. He
noted that his initial checking the “Due” box was a typographical error.
By decision dated May 9, 2016, OWCP denied appellant’s claim, finding that he failed to
establish that his hearing loss was causally related to his federal employment. It accepted that
appellant was a federal civilian employee who filed a timely claim that the employment factors
occurred as alleged, that a medical condition had been diagnosed, and that appellant was within
the performance of duty. However, OWCP found the medical evidence of record insufficient to
establish that the diagnosed hearing loss had been caused or aggravated by appellant’s federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
Appellant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that his hearing loss condition was causally related to noise exposure in
his federal employment.6 Neither the condition becoming apparent during a period of
employment, nor the belief of the employee that the hearing loss was causally related to noise
exposure in federal employment, is sufficient to establish causal relationship.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the

3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

Stanley K. Takahaski, 35 ECAB 1065 (1984).

7

See John W. Butler, 39 ECAB 852, 858 (1988).

3

presence or existence of the disease or condition for which compensation is claimed;8 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition,9 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
Appellant alleged bilateral hearing loss due to noise exposure at his federal employment.
OWCP accepted that the claim was timely filed,14 and that appellant was exposed to
employment-related noise, but it found the medical evidence of record insufficient to establish
that appellant’s hearing loss was causally related to his workplace noise exposure.
OWCP referred appellant to Dr. Randolph for an opinion as to the cause of appellant’s
hearing loss. In a March 1, 2016 report, Dr. Randolph reviewed the statement of accepted facts,
noted appellant’s history, reviewed the medical and audiological evidence, presented
examination finding, and reported results from a March 1, 2016 audiogram. He observed that
appellant’s hearing loss was compatible with noise exposure and was in excess of what should be
predicted on the basis of presbycusis. Dr. Randolph also related that his workplace exposure was
of sufficient intensity and duration to have aggravated his hearing loss, if ear protection was
inadequately utilized. He noted that appellant’s audiogram revealed hearing loss with
8

Michael R. Shaffer, 55 ECAB 386 (2004).

9

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

10

Beverly A. Spencer, 55 ECAB 501 (2004).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

OWCP has accepted that the claim was timely filed. The Board has held that a program of annual audiometric
examinations conducted by the employing establishment in conjunction with an employee testing program for
hazardous noise exposure is sufficient to constructively establish actual knowledge of a hearing loss, such as to put
the immediate supervisor on notice of an on-the-job injury. See W.P., Docket No. 15-0597 (issued
January 27, 2016).

4

audiometric configuration entirely compatible with hearing loss due to noise exposure.
However, Dr. Randolph also explained that appellant left federal service on August 1, 1993, the
audiogram performed on June 7, 1993 was normal, and that the hearing loss significantly
deteriorated following appellant’s retirement. Dr. Randolph, in his report, checked a box marked
“Due” to the question of whether the hearing loss was work related, but circled the “Not Due”
box in the outline portion of his report. In a May 3, 2016 supplemental report, Dr. Randolph
opined that appellant’s hearing loss was not work related. He further explained that his checking
of a box to indicate causal relationship was a typographical error. Dr. Randolph, however, failed
to explain with any medical rationale the basis for his causation opinion.
The Board therefore finds that Dr. Randolph’s opinion regarding causal relationship is
unclear and internally inconsistent. Dr. Randolph concludes that appellant’s hearing loss was not
caused by his employment, but found sensorineural hearing loss in excess of what would be
predicted on the basis of presbycusis. Furthermore, he explained that the workplace noise
exposure was sufficient to have aggravated his hearing loss.
The Board has recognized that a claimant may be entitled to a schedule award for hearing
loss, even after exposure to hazardous noise has ceased, if causal relationship is supported by the
medical evidence of record.15 The Board also notes that there is no requirement that the federal
employment be the only cause of appellant’s hearing loss. If work-related exposures caused,
aggravated, or accelerated his condition, he is entitled to compensation.16
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish
entitlement to compensation, OWCP shares the responsibility in the development of the evidence
to see that justice is done. As OWCP undertook development of the evidence by referring
appellant to Dr. Randolph, it has the duty to secure an appropriate report addressing the relevant
issues.17
Although that Dr. Randolph clarified his report by addressing a typographical error, his
reports remain of limited probative value because he submitted no consistent medical rationale.
This case will be remanded to OWCP for referral to another second opinion physician to
evaluate the claim regarding the issue of causal relationship.18 Following this and any necessary
further development, OWCP shall issue a de novo decision as to whether appellant has
established a hearing loss causally related to factors of his federal employment.
Accordingly, the Board finds that this case is not in posture for decision.

15

See J.R., 59 ECAB 710, 713 (2008).

16

See Beth P. Chaput, 37 ECAB 158, 161 (1985); S.S., Docket No. 08-2386 (issued June 5, 2008).

17

See R.O., Docket No. 15-0194 (issued September 19, 2016).

18

See M.O., Docket No. 16-1414 (issued November 23, 2016).

5

CONCLUSION
The Board finds that this case must be remanded for a second opinion evaluation to
determine whether appellant sustained a bilateral hearing loss causally related to factors of his
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 9, 2016 is set aside and this case is remanded for further
proceedings consistent with this opinion.
Issued: March 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

